DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 6-10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	Claim 1 recites the limitations “a process of constructing the adaptive model using the adaptive model construction data” and “a process of predicting the occurrence of the strip chew by inputting the prediction data to the adapted model” and “in the process of predicting the occurrence of the strip chew, the one or more computers predict the occurrence or non-occurrence of the strip chew in the object rolling path and all or some of the occurrence points of the strip chew before the prediction object strip reaches the object rolling path.”
	The limitation “a process of constructing the adaptive model using the adaptive model construction data” as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. This limitation encompasses a user judging and constructing the adaptive model based upon an opinion of the adaptive model construction data in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. The limitation “a process of predicting the occurrence of the strip chew by inputting the prediction data to the adapted model” as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. This limitation encompasses a user judging and predicting the occurrence of the strip chew based upon an opinion of the prediction data in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. The limitation “in the process of predicting the occurrence of the strip chew, the one or more computers predict the occurrence or non-occurrence of the strip chew in the object rolling path and all or some of the occurrence points of the strip chew before the prediction object strip reaches the object rolling path” as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. This limitation encompasses a user judging and predicting the occurrence of the strip chew in a certain time limit based upon an opinion of the prediction data in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – A prediction system of strip chew in a hot rolling mill in which a strip-like metal material is heated to a high temperature and rolled through a plurality of rolling passes, the strip chew being a phenomenon occurring at a head end or tail end of a strip due to steering of the strip or bending of the strip to width direction, the system comprising one or more computers, the one or more computers programmed to execute: a process of collecting and storing adaptive model construction data used to construct an adaptive model for predicting occurrence of the strip chew; … a process of storing an adapted model, which is the adaptive model that has been constructed; a process of collecting prediction data used to predict the occurrence of the strip chew; and … wherein, in the process of collecting and storing the adaptive model construction data, the one or more computers collect a plurality of sets of first data and second data as the adaptive model construction data, the first data being data which indicates the occurrence or non- occurrence of the strip chew in an object rolling path which is an object of strip chew occurrence prediction and an occurrence point of the strip chew, and the second data being data which includes information on a preceding rolling path preceding the object rolling path in rolling order, which is obtained when a strip linked to the first data is rolled in the preceding rolling path, and attribute information on the same strip, in the process of collecting the prediction data, the one or more computers collect, as the prediction data, data which includes information on a preceding rolling path preceding the object rolling path in rolling order, which is obtained when a prediction object strip is rolled in the preceding rolling path, and attribute information on the same strip. The limitation “A prediction system of strip chew in a hot rolling mill in which a strip-like metal material is heated to a high temperature and rolled through a plurality of rolling passes, the strip chew being a phenomenon occurring at a head end or tail end of a strip due to steering of the strip or bending of the strip to width direction” is a general field of use and merely applying it (MPEP 2106.04(d) and referencing MPEP 2016.05(h)). The limitation “the system comprising one or more computers, the one or more computers programmed to execute:” is general computing components and does not apply or use the judicial exception in some other meaningful way. The limitation “a process of collecting and storing adaptive model construction data used to construct an adaptive model for predicting occurrence of the strip chew” is an insignificant extra-solution activity of mere data gathering and storing data (MPEP 2106.05(g)). The limitation “a process of storing an adapted model, which is the adaptive model that has been constructed” is an insignificant extra-solution activity of storing data (MPEP 2106.05(g)). The limitation “a process of collecting prediction data used to predict the occurrence of the strip chew” is an insignificant extra-solution activity of mere data gathering (MPEP 2106.05(g)). The limitation “wherein, in the process of collecting and storing the adaptive model construction data, the one or more computers collect a plurality of sets of first data and second data as the adaptive model construction data, the first data being data which indicates the occurrence or non- occurrence of the strip chew in an object rolling path which is an object of strip chew occurrence prediction and an occurrence point of the strip chew, and the second data being data which includes information on a preceding rolling path preceding the object rolling path in rolling order, which is obtained when a strip linked to the first data is rolled in the preceding rolling path, and attribute information on the same strip, in the process of collecting the prediction data, the one or more computers collect, as the prediction data, data which includes information on a preceding rolling path preceding the object rolling path in rolling order, which is obtained when a prediction object strip is rolled in the preceding rolling path, and attribute information on the same strip” is an insignificant extra-solution activity of mere data gathering of certain types of data (MPEP 2106.05(g)). Thus, the claim does not integrate the identified abstract ideas into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For the limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitation “a process of collecting and storing adaptive model construction data used to construct an adaptive model for predicting occurrence of the strip chew” is well understood, routine, and conventional activity of mere data gathering by receiving and storing data (MPEP 2106.05(d)(ii)). The limitation “a process of storing an adapted model, which is the adaptive model that has been constructed” is well understood, routine, and conventional activity of mere data gathering by storing data (MPEP 2106.05(d)(ii)). The limitation “a process of collecting prediction data used to predict the occurrence of the strip chew” is well understood, routine, and conventional activity of mere data gathering by receiving data (MPEP 2106.05(d)(ii)). The limitation “wherein, in the process of collecting and storing the adaptive model construction data, the one or more computers collect a plurality of sets of first data and second data as the adaptive model construction data, the first data being data which indicates the occurrence or non- occurrence of the strip chew in an object rolling path which is an object of strip chew occurrence prediction and an occurrence point of the strip chew, and the second data being data which includes information on a preceding rolling path preceding the object rolling path in rolling order, which is obtained when a strip linked to the first data is rolled in the preceding rolling path, and attribute information on the same strip, in the process of collecting the prediction data, the one or more computers collect, as the prediction data, data which includes information on a preceding rolling path preceding the object rolling path in rolling order, which is obtained when a prediction object strip is rolled in the preceding rolling path, and attribute information on the same strip” is well understood, routine, and conventional activity of mere data gathering by receiving certain types of data (MPEP 2106.05(d)(ii)). As such, the additional elements cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 2, the limitation “The prediction system of strip chew according to claim 1, wherein the system further comprises a display device, and the one or more computers execute a process of displaying a prediction result of the occurrence of the strip chew on the display device” further represents insignificant extra-solution activity of selecting and displaying information (MPEP 2106.05(g)). This is a concept that has been recognized by the courts to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II). Accordingly, the limitations cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 3, the limitation “The prediction system of strip chew according to claim 1, wherein the one or more computers, when it is predicted that the strip chew occurs in the object rolling path, execute a process of operating an entrance side guide of the object rolling path” is merely applying it (MPEP 2106.05(f)) and does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Thus, the claim does not integrate the identified abstract ideas into a practical application.

Regarding claim 6, the limitation “The prediction system of strip chew according to claim 3, wherein the one or more computers, in the process of operating the entrance side guide, open the entrance side guides on both sides of a work side and a drive side if it is not possible to specify on which side of the work side or driving side of the object rolling path the strip chew occurs” is merely applying it in a specific scenario (MPEP 2106.05(f)) and does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Thus, the claim does not integrate the identified abstract ideas into a practical application.

Regarding claim 7, the limitation “The prediction system of strip chew according to claim 1,4Docket No. 15558US01 Preliminary Amendmentwherein the one or more computers, in the process of constructing the adaptive model, construct the adaptive model by statistical methods or machine learning that falls within a category of artificial intelligence, and update the adaptive model each time a certain number of new data for constructing the adaptive model are obtained” further expands on the mental process abstract idea of claim 1. This limitation encompasses a user judging and constructing the adaptive model based upon an opinion in the mind by using statistical methods or machine learning. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. The limitation “update the adaptive model each time a certain number of new data for constructing the adaptive model are obtained” is an insignificant extra-solution activity (MPEP 2106.05(g)) of updating data, and is well understood, routine, and conventional activity of mere data gathering by updating data (MPEP 2106.05(d)(ii)). As such, the claim limitation cannot provide an inventive concept.

Regarding claim 8, the limitation “The prediction system of strip chew according to claim 1, wherein the one or more computers, in the process of collecting and storing the adaptive model construction data, determine the occurrence or non-occurrence of the strip chew in the object rolling path and the occurrence point of the strip chew by analyzing image data of the strip passing through the object rolling path” further expands on the mental process abstract idea of claim 1. This limitation encompasses a user judging and determining the occurrence or non-occurrence of the strip chew based on an opinion in the mind, and analyzing the image data based on a judgement in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites abstract ideas.

Regarding claim 9, the limitation “The prediction system of strip chew according to claim 1, wherein the one or more computers, in the process of collecting and storing the adaptive model construction data, determine the occurrence or non-occurrence of the strip chew in the object rolling path and the occurrence point of the strip chew on the basis of a load applied to an entrance side guide of the object rolling path” further expands on the mental process abstract idea of claim 1. This limitation encompasses a user judging and determining the occurrence or non-occurrence of the strip chew based on an opinion of a load applied to an entrance side guide of the object rolling path in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites abstract ideas.

Regarding claim 10, the limitation “The prediction system of strip chew according to claim 1, wherein the one or more computers, in the process of collecting and storing the adaptive model construction data, accept the occurrence or non-occurrence of the strip chew in the object rolling path and the occurrence point of the strip chew input by an operator via a HMI” further expands on the mental process abstract idea of claim 1. This limitation encompasses the user judging and accepting the occurrence or non-occurrence of the strip chew based on an opinion in the mind via a HMI. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites abstract ideas.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara (JP 2019074969 A) in view of Yanagi (JP 2018043255 A). Machine translations for both Nakahara and Yanagi are provided in the Office action file wrapper. Examiner notes that Yanagi was found from the IDS dated 03/11/2021.

Regarding claim 1, Nakahara teaches A prediction system of strip chew in a hot rolling mill in which a strip-like metal material is heated to a high temperature and rolled through a plurality of rolling passes, (quality prediction for plated steel sheet that is manufactured through a hot rolling process with multiple rolling steps, by predicting the occurrence of a shape defect, page 2 paragraph 6 – page 3 paragraph 2. Examiner notes that Nakahara teaches a prediction system of shape defects in a hot rolling process which can include strip chew), the system comprising one or more computers, the one or more computers programmed to execute (CPU 901 functions executes the program functions of the inventions, page 11 paragraph 7): a process of collecting and storing adaptive model construction data used to construct an adaptive model for predicting occurrence of the strip chew (acquiring and storing learning data used for constructing a quality prediction model, page 4 paragraph 2-3); a process of constructing the adaptive model using the adaptive model construction data (constructing a quality prediction model using learning data, page 4 paragraph 3); a process of storing an adapted model, which is the adaptive model that has been constructed (storing quality prediction target product in storage unit 40, page 5 paragraph 6); a process of collecting prediction data used to predict the occurrence of the strip chew (acquiring past operation data and quality record data to predict the presence or absence of a defect of the steel plate, page 4 paragraph 2 and paragraph 6); and a process of predicting the occurrence of the strip chew by inputting the prediction data to the adapted model (The prediction processing unit 137 inputs the operation result data of the quality prediction target product acquired by the prediction target data acquisition unit 131 into the quality prediction model, and predicts the presence or absence of a defect, page 6 paragraph 3), wherein, in the process of collecting and storing the adaptive model construction data, the one or more computers collect a plurality of sets of first data and (acquiring and storing quality performance data which shows the presence or absence of a defect of the steel plate and the coordinate position on the steel plate if there is a defect, page 4 paragraph 6), and (By constructing the quality prediction model in this manner, it is possible to predict the occurrence of a defect before it becomes apparent at any time after the step of causing the defect. For example, in the process of manufacturing a plated steel sheet shown in FIG. 1, it is possible to predict the occurrence of defects even after the hot rolling step which is the cause step, even before the defects become apparent. Page 3 paragraph 1).
Nakahara does not teach the strip chew being a phenomenon occurring at a head end or tail end of a strip due to steering of the strip or bending of the strip to width direction and … the second data being data which includes information on a preceding rolling path preceding the object rolling path in rolling order, which is obtained when a strip linked to the first data is rolled in the preceding rolling path, and attribute information on the same strip, in the process of collecting the prediction data, the one or more computers collect, as the prediction data, data which includes information on a preceding rolling path preceding the object rolling path in rolling order, which is obtained when a prediction object strip is rolled in the preceding rolling path, and attribute information on the same strip.
Yanagi, in the same field of endeavor, teaches the strip chew being a phenomenon occurring at a head end or tail end of a strip due to steering of the strip or bending of the strip to width direction (meandering prediction system for problems of causing a rolling trouble such as the edges of the plate colliding with the sides of a conveyance path due to bending and steering, page 1 paragraph 3 and page 4 paragraphs 6-7) and … the second data being data which includes information on a preceding rolling path preceding the object rolling path in rolling order, which is obtained when a strip linked to the first data is rolled in the preceding rolling path, and attribute information on the same strip, in the process of collecting the prediction data, the one or more computers collect, as the prediction data, data which includes information on a preceding rolling path preceding the object rolling path in rolling order, which is obtained when a prediction object strip is rolled in the preceding rolling path, and attribute information on the same strip (Yanagi teaches, page 6 paragraph 3-4, in step S10, data is automatically acquired from various sensors provided in the rolling mill when the rolling record is executed. This data includes attribute information of the plate material which includes the entry side plate thickness, the exit side plate thickness, the plate width W, the rolling load P, the WR bending force J, the entry side tension, and etc. Examiner notes that Yanagi teaches the second data because in the application’s specification page 27, the second data is data measured by the sensors which includes the information on a preceding rolling path, and Yanagi teaches data collected by sensors when the rolling is executed which includes attribute information).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Nakahara (directed to quality prediction for plated steel sheet that is manufactured through a hot rolling process by using learning data) to incorporate the teachings of Yanagi (directed to meandering prediction system and acquiring data from sensors during the rolling process) and arrived at a prediction system for strip chew/shape defect with one or more CPUs programmed to execute; collecting and storing model construction data to construct a model for predicting the occurrence of the strip chew wherein the construction data includes data which indicates the absence or presence of the strip chew and sensor data which indicates attribute information obtained when the rolling process is performed. One of ordinary skill in the art would have been motivated to make such a combination because the prediction system can be used for more specific shape defects such as meandering (strip chew) for problems of causing a rolling trouble when the edges of the plate collides with the sides of a conveyance path due to bending and steering, and using more data to construct the prediction model such as sensor information obtained when the rolling is performed to increase the accuracy of the prediction result (Yanagi, page 1 paragraph 3 and page 4 paragraphs 6-7).

Regarding claim 2, the combination of Nakahara and Yanagi teaches The prediction system of strip chew according to claim 1 (Nakahara teaches quality prediction for shape defects of plated steel sheet that is manufactured through a hot rolling process, page 2 paragraph 6), wherein the system further comprises a display device, and the one or more computers execute a process of displaying a prediction result of the occurrence of the strip chew on the display device (Nakahara teaches display capable of displaying prediction result, page 6 paragraph 4 and page 9 paragraph 4, and CPU 901 functions executes the program functions of the invention, which includes the displaying prediction result, page 11 paragraph 7).

Regarding claim 7, the combination of Nakahara and Yanagi teaches The prediction system of strip chew according to claim 1 (Nakahara teaches quality prediction for shape defects of plated steel sheet that is manufactured through a hot rolling process, page 2 paragraph 6), wherein the one or more computers (Nakahara teaches CPU 901 functions, page 11 paragraph 7), in the process of constructing the adaptive model (constructing a quality prediction model using learning data, page 4 paragraph 3), construct the adaptive model by statistical methods or machine learning that falls within a category of artificial intelligence (the quality prediction model is obtained using machine learning, which is a data analysis method, based on the operation conditions up to the process causing the defect and the defect occurrence results of the products manufactured in the past for each operation condition, page 4 paragraph 1), and update the adaptive model each time a certain number of new data for constructing the adaptive model are obtained (Nakahara teaches performing the quality prediction process one or more times to obtain a new model for predicting the quality each time, page 6 paragraph 7).

Regarding claim 9, Nakahara teaches The prediction system of strip chew according to claim 1 (Nakahara teaches quality prediction for shape defects of plated steel sheet that is manufactured through a hot rolling process, page 2 paragraph 6), wherein the one or more computers (Nakahara teaches CPU 901 functions, page 11 paragraph 7), in the process of collecting and storing the adaptive model construction data (acquiring and storing learning data used for constructing a quality prediction model, page 4 paragraph 2-3), determine the occurrence or non-occurrence of the strip chew in the object rolling path and the occurrence point of the strip chew (acquiring and storing quality performance data which shows the presence or absence of a defect of the steel plate and the coordinate position on the steel plate if there is a defect, page 4 paragraph 6)…
Nakahara does not teach on the basis of a load applied to an entrance side guide of the object rolling path.
Yanagi, in the same field of endeavor, teaches on the basis of a load applied to an entrance side guide of the object rolling path (rolling load P which the rolling rolls receive from the DS side and WS side of the board and plate material, page 3 paragraph 1 and page 4 paragraph 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Nakahara (directed to quality prediction for plated steel sheet that is manufactured through a hot rolling process by using learning data) to incorporate the teachings of Yanagi (directed to rolling load P received from the side boards) and arrived at a prediction system for strip chew/shape defect on a basis of a load applied to an entrance side guide of the object rolling path. One of ordinary skill in the art would have been motivated to make such a combination because the prediction system can be used for more specific shape defects such as meandering (strip chew) problems of causing a rolling trouble when the edges of the plate collides with the sides of a conveyance path due to bending and steering (Yanagi, page 1 paragraph 3 and page 4 paragraphs 6-7).

Claim 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara (JP 2019074969 A) and Yanagi (JP 2018043255 A) further in view of Xing (CN 102989839 A).

Regarding claim 3, the combination of Nakahara and Yanagi teaches The prediction system of strip chew according to claim 1 (Nakahara teaches quality prediction for shape defects of plated steel sheet that is manufactured through a hot rolling process, page 2 paragraph 6), wherein the one or more computers (Nakahara teaches CPU 901 functions, page 11 paragraph 7), when it is predicted that the strip chew occurs in the object rolling path (Nakahara teaches predicting the presence or absence of a defect of the steel plate and the coordinate position on the steel plate if there is a defect, page 4 paragraph 6),
The combination of Nakahara and Yanagi does not teach execute a process of operating an entrance side guide of the object rolling path.
Xing, in the same field of endeavor, teaches execute a process of operating an entrance side guide of the object rolling path (control the side guide board for a hot continuous rolling coiling machine, paragraph [0027]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Nakahara and Yanagi to incorporate the teachings of Xing (directed to controlling the side guide board) and arrived at a prediction system for strip chew/shape defect with one or more CPUs programmed to control the side guide board. One of ordinary skill in the art would have been motivated to make such a combination because the prediction system can be used to effectively reduce the inside ring-shaped defect and with edge damage defect, (Xing paragraph [0027]).

Regarding claim 4, the combination of Nakahara and Yanagi teaches The prediction system of strip chew according to claim 3 (Nakahara teaches quality prediction for shape defects of plated steel sheet that is manufactured through a hot rolling process, page 2 paragraph 6), wherein the one or more computers (Nakahara teaches CPU 901 functions, page 11 paragraph 7), (Nakahara teaches using the coordinate position on the steel plate of the defect at the time point detected, page 4 paragraph 6 to page 5 paragraph 1. Examiner notes that the coordinate position can specify at which end the strip chew occurs).
The combination of Nakahara and Yanagi does not teach in the process of operating the entrance side guide … and open the entrance side guide.
Xing teaches in the process of operating the entrance side guide (control the side guide board for a hot continuous rolling coiling machine, paragraph [0027]) … and open the entrance side guide (opening the side guide boards, paragraph [0040]-[0042]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Nakahara and Yanagi to incorporate the teachings of Xing (directed to controlling and opening the side guide board) and arrived at a prediction system for strip chew/shape defect with one or more CPUs programmed to control and open the side guide board. One of ordinary skill in the art would have been motivated to make such a combination because the prediction system can be used to effectively reduce the inside ring-shaped defect and with edge damage defect, (Xing paragraph [0027]).

Regarding claim 5, the combination of Nakahara and Yanagi teaches The prediction system of strip chew to claim 3 (Nakahara teaches quality prediction for shape defects of plated steel sheet that is manufactured through a hot rolling process, page 2 paragraph 6), wherein the one or more computers (Nakahara teaches CPU 901 functions, page 11 paragraph 7), (Nakahara teaches using the coordinate position on the steel plate of the defect at the time point detected, page 4 paragraph 6 to page 5 paragraph 1. Examiner notes that the coordinate position can specify at which side the strip chew occurs).
The combination of Nakahara and Yanagi does not teach in the process of operating the entrance side guide and … open the entrance side guide .
Xing teaches in the process of operating the entrance side guide (control the side guide board for a hot continuous rolling coiling machine, paragraph [0027]) and … open the entrance side guide (opening the side guide boards, paragraph [0040]-[0042]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Nakahara and Yanagi to incorporate the teachings of Xing (directed to controlling and opening the side guide board) and arrived at a prediction system for strip chew/shape defect with one or more CPUs programmed to control and open the side guide board. One of ordinary skill in the art would have been motivated to make such a combination because the prediction system can be used to effectively reduce the inside ring-shaped defect and with edge damage defect, (Xing paragraph [0027]).

Regarding claim 6, the combination of Nakahara and Yanagi teaches The prediction system of strip chew according to claim 3 (Nakahara teaches quality prediction for shape defects of plated steel sheet that is manufactured through a hot rolling process, page 2 paragraph 6), wherein the one or more computers (Nakahara teaches CPU 901 functions, page 11 paragraph 7), …
The combination of Nakahara and Yanagi does not teach in the process of operating the entrance side guide, open the entrance side guides on both sides of a work side and a drive side if it is not possible to specify on which side of the work side or driving side of the object rolling path the strip chew occurs.
Xing teaches in the process of operating the entrance side guide (control the side guide board for a hot continuous rolling coiling machine, paragraph [0027]), open the entrance side guides on both sides of a work side and a drive side if it is not possible to specify on which side of the work side or driving side of the object rolling path the strip chew occurs (opening both control parallel side guides to account for shape defects, paragraph [0040]. Examiner notes that Xing teaches opening the side guides regardless whether or not the coordinate system can predict where the strip chew occurs to account for the shape defects).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Nakahara and Yanagi to incorporate the teachings of Xing (directed to controlling and opening the side guide board) and arrived at a prediction system for strip chew/shape defect with one or more CPUs programmed to control and open the side guide board. One of ordinary skill in the art would have been motivated to make such a combination because the prediction system can be used to effectively reduce the inside ring-shaped defect and with edge damage defect, (Xing paragraph [0027]).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara (JP 2019074969 A) and Yanagi (JP 2018043255 A) further in view of Winter (EP 3293594 A1).

Regarding claim 8, the combination of Nakahara and Yanagi teach The prediction system of strip chew according to claim 1 (Nakahara teaches quality prediction for shape defects of plated steel sheet that is manufactured through a hot rolling process, page 2 paragraph 6), wherein the one or more computers (Nakahara teaches CPU 901 functions, page 11 paragraph 7), in the process of collecting and storing the adaptive model construction data (acquiring and storing learning data used for constructing a quality prediction model, page 4 paragraph 2-3), determine the occurrence or non-occurrence of the strip chew in the object rolling path and the occurrence point of the strip chew (acquiring and storing quality performance data which shows the presence or absence of a defect of the steel plate and the coordinate position on the steel plate if there is a defect, page 4 paragraph 6) …
The combination of Nakahara and Yanagi does not teach by analyzing image data of the strip passing through the object rolling path.
Winter, in the same field of endeavor, teaches by analyzing image data of the strip passing through the object rolling path (Processing dimensional data such as image data using artificial intelligence, paragraph [0025] and paragraph [0036]. Examiner notes that Winter is the same field of endeavor: rolling metal strip between two rolling stands, paragraph [0036]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Nakahara and Yanagi to incorporate the teachings of Winter (directed to using image data) and arrived at a prediction system for strip chew/shape defect with one or more CPUs to analyze image data to predict the occurrence or non-occurrence of the strip chew in the object rolling path. One of ordinary skill in the art would have been motivated to make such a combination so that using image data for the evaluation results determined by the artificial intelligence provides optimal operation of the plant of the basic industry adapted to the respective situation (Winter, paragraph [0020] and [0037]).

Regarding claim 10, the combination of Nakahara and Yanagi teach The prediction system of strip chew according to claim 1 (Nakahara teaches quality prediction for shape defects of plated steel sheet that is manufactured through a hot rolling process, page 2 paragraph 6), wherein the one or more computers (Nakahara teaches CPU 901 functions, page 11 paragraph 7), in the process of collecting and storing the adaptive model construction data (acquiring and storing learning data used for constructing a quality prediction model, page 4 paragraph 2-3), (acquiring and storing quality performance data which shows the presence or absence of a defect of the steel plate and the coordinate position on the steel plate if there is a defect, page 4 paragraph 6) …
The combination of Nakahara and Yanagi does not teach accept … input by an operator via a HMI.
Winter teaches accept … input by an operator via a HMI (Human-machine interface: The measured data M acquired by means of the sensor devices 2 are furthermore transmitted at least partially to the human-machine interface 3. The human-machine interface 3 outputs the measured data M transmitted to it to a person 4, paragraph [0048]-[0051], accepted by the artificial intelligence 9, paragraph [0056]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Nakahara and Yanagi to incorporate the teachings of Winter (directed accepting via the human-machine interface) and arrived at a prediction system for strip chew/shape defect with one or more CPUs to accept the prediction of the occurrence or non-occurrence of the strip chew in the object rolling path via an HMI. One of ordinary skill in the art would have been motivated to make such a combination so that person/user can receive the data from the automation system to customize and optimize production planning (Winter paragraph [0037] and [0050]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ziegelaar (US 20040025558 A1) teaches hot rolling thin strip and preventing strip shape defects. Higo (US 20100121471 A1) teaches learning method of rolling load prediction for hot rolling. Kunieda (US 20180200766 A1) teaches removing surface defects that occurred during the hot rolling. Fukimori (US 6257034 B1) teaches system and method for preventing scale defects during hot rolling. Li (CN 108655190 A) teaches side guide board controlling method with specified target opening degree and preset time. Fujikawa (JP 2015223616 A) teaches control method for plate thickness of pinch-out side tail end of rolling material in hot rolling machine and control method for plate thickness of both ends.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURYA RATNAKAR whose telephone number is (571)272-1638. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 5712705935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R./            Examiner, Art Unit 2117                                                                                                                                                                                            
/ROCIO DEL MAR PEREZ-VELEZ/            Supervisory Patent Examiner, Art Unit 2117